Fill in this information to identify your case:

 

 

 

Debtor 1 My cle le Anp Gheray
First Name Middle Name Last Name

Debtor 2

(Spouse, if filing) First Name Middie Name Last Name

United States Bankruptcy Court for the: Eastern District of New York

Case number } q _ Z| [ 39

(if known)

 

 

 

Official Form 122C-2
Chapter 13 Calculation of Your Disposable Income 04/19

 

 

To fill out this form, you will need your completed copy of Chapter 13 Statement of Your Current Monthly Income and Calculation of
Commitment Period (Official Form 122C—1).

Be as complete and accurate as possible. if two married people are filing together, both are equally responsible for being accurate. If

more space is needed, attach a separate sheet to this form. Include the line number to which the additional information applies. On the
top of any additional pages, write your name and case number (if known).

rare +: | Calculate Your Deductions from Your Income

The internal Revenue Service (IRS) issues National and Local Standards for certain expense amounts. Use these amounts
to answer the questions in lines 6-15. To find the IRS standards, go online using the link specified in the separate
instructions for this form. This information may also be available at the bankruptcy clerk’s office.

Deduct the expense amounts set out in lines 6-15 regardless of your actual expense. In later parts of the form, you will use
some of your actual expenses if they are higher than the standards. Do not include any operating expenses that you
subtracted from income in lines 5 and 6 of Form 122C—1, and do not deduct any amounts that you subtracted from your
spouse’s income in line 13 of Form 122C-1.

If your expenses differ from month to month, enter the average expense.

Note: Line numbers 1-4 are not used in this form. These numbers apply to information required by a similar form used in chapter 7 cases.

5. The number of people used in determining your deductions from income
Fill in the number of people who could be claimed as exemptions on your federal income tax
return, plus the number of any additional dependents whom you support. This number may
be different from the number of people in your household.

National

Standards You must use the IRS National Standards to answer the questions in lines 6-7.

6. Food, clothing, and other items: Using the number of people you entered in line 5 and the IRS National
Standards, fill in the dollar amount for food, clothing, and other items. $

7. Out-of-pocket health care allowance: Using the number of people you entered in line 5 and the IRS National
Standards, fill in the dollar amount for out-of-pocket health care. The number of people is split into two
categories—people who are under 65 and people who are 65 or older—because older people have a higher IRS
allowance for health care costs. If your actual expenses are higher than this IRS amount, you may deduct the
additional amount on line 22.

Official Form 122C-2 Chapter 13 Calculation of Your Disposable Income page 62

 
Debtor 4 M yele le Ave be Lemay Case number (if known)

First Name Middle Name Last Name

 

People who are under 65 years of age

7a. Out-of-pocket health care allowance per person $

 

 

 

 

7b. Number of people who are under 65 xX
: . . Copy
7c. Subtotal. Multiply line 7a by line 7b. $ here>
People who are 65 years of age or older
7d. Qut-of-pocket health care allowance per person $
7e. Number of people who are 65 or older X
Copy
7f. Subtotal. Multiply line 7d by line 7e. $ here™> + §
7g. Total. Add lines 7¢ and 7f. 0.00... cee cee cece eeeeeee seesenessenesnnseenesstsessentsenssennsrensetesnnenetes $ Copy here™> ....... $
Local . wo.
You must use the IRS Local Standards to answer the questions in lines 8-15.
Standards
Based on information from the IRS, the U.S. Trustee Program has divided the IRS Local Standard for housing for
bankruptcy purposes into two parts:
@ Housing and utilities - insurance and operating expenses
& Housing and utilities - Mortgage or rent expenses
To answer the questions in lines 8-9, use the U.S. Trustee Program chart. To find the chart, go online using the link
specified in the separate instructions for this form. This chart may also be available at the bankruptcy clerk’s office.
8. Housing and utilities — Insurance and operating expenses: Using the number of people you entered in line 5, fill
in the dollar amount listed for your county for insurance and operating expenses. 8
9. Housing and utilities - Mortgage or rent expenses:
9a. Using the number of people you entered in line 5, fill in the dollar amount
listed for your county for mortgage or rent expenses. $
9b. Total average monthly payment for all mortgages and other debts secured by
your home.
To calculate the total average monthly payment, add all amounts that are
contractually due to each secured creditor in the 60 months after you file
for bankruptcy. Next divide by 60.
Name of the creditor Average monthly
payment
+ §
Copy Repeat this amount
9b. Total average monthly payment $ here> $ on line 33a.
9c. Net mortgage or rent expense.
Subtract line 9b (fota/ average monthly payment) from line 9a (mortgage or $ Copy heres ...... $
rent expense). If this number is less than $0, enter $0. rr
10. If you claim that the U.S. Trustee Program’s division of the IRS Local Standard for housing is incorrect and affects $
the caiculation of your monthly expenses, fill in any additional amount you claim.
Explain
why:

 

Official Form 122C-2 Chapter 13 Calculation of Your Disposable Income page 63

 

 
Debtor 1 Maybelle App le bern id Case number (if known)

First Name Middle Name Cast Name

 

11. Local transportation expenses: Check the number of vehicles for which you claim an ownership or operating expense.

C] 0. Gotoline 14.

L) 1. Gotoline 12.
CY 2or more. Go to line 12.

12. Vehicle operation expense: Using the IRS Local Standards and the number of vehicles for which you claim the operating
expenses, fill in the Operating Costs that apply for your Census region or metropolitan statistical area.

13. Vehicle ownership or lease expense: Using the IRS Local Standards, calculate the net ownership or lease expense for
each vehicle below. You may noi claim the expense if you do not make any loan or lease payments on the vehicle. In
addition, you may not claim the expense for more than two vehicles.

Vehicle 1 Describe Vehicle 1:

 

 

13a. Ownership or leasing costs using IRS Local Standard... eeeeeees $

13b. Average monthly payment for all debts secured by Vehicle 1.
Do not include costs for leased vehicles.
To calculate the average monthly payment here and on line 13e,

add all amounts that are contractually due to each secured
creditor in the 60 months after you file for bankruptcy. Then divide

 

 

 

 

 

 

 

 

 

 

 

by 60.
Name of each creditor for Vehicle 4 Average monthly
payment
$
+ $
Copy Repeat this amount
Total average monthly payment 5 heres? $ on line 33b.
13c. Net Vehicle 1 ownership or lease expense Copy net Vehicle
Subtract line 13b from line 13a. If this number is less than $0, enter $0. ............ $d expense here>
Vehicle 2 Describe Vehicle 2:
13d. Ownership or leasing costs using IRS Local Standard «0.0.0.0... ee $
13e. Average monthly payment for all debts secured by Vehicle 2.
Do not include costs for leased vehicles.
Name of each creditor for Vehicie 2 Average monthly
payment
$
+
Copy Repeat this amount
Total average monthly payment § here> $ on line 33c.

 

 

 

13f. Net Vehicle 2 ownership or lease expense Copy net Vehicle
$ 2 expense here

Subtract line 13e from 13d. If this number is less than $0, enter $0....00000.0000000.. a >

14. Public transportation expense: If you claimed 0 vehicles in line 11, using the IRS Local Standards, fill in the Public
Transportation expense allowance regardless of whether you use public transportation.

15. Additional public transportation expense: If you claimed 1 or more vehicies in line 11 and if you claim that you may also
deduct a public transportation expense, you may fill in what you believe is the appropriate expense, but you may not claim
more than the IRS Local Standard for Public Transportation.

Official Form 122C-2 Chapter 13 Calculation of Your Disposable Income

$

page 64

 
Debtor 1 MA yctele App Gherny Case number (if known)

 

First Name Middie Name Last Name
Other Necessary In addition to the expense deductions listed above, you are allowed your monthly expenses for the
Expenses following IRS categories.

16.

Taxes: The total monthly amount that you actually pay for federal, state and local taxes, such as income taxes,

self-employment taxes, social security taxes, and Medicare taxes. You may include the monthly amount withheld

from your pay for these taxes. However, if you expect to receive a tax refund, you must divide the expected $
refund by 12 and subtract that number from the total monthly amount that is withheld to pay for taxes.

Do not include real estate, sales, or use taxes.

 

 

 

 

17. Involuntary deductions: The total monthly payroll deductions that your job requires, such as retirement contributions,
union dues, and uniform costs.
Do not include amounts that are not required by your job, such as voluntary 401(k) contributions or payroll savings. $
18. Life insurance: The total monthly premiums that you pay for your own term life insurance. If two married people are filing
together, include payments that you make for your spouse’s term life insurance.
Do not include premiums for life insurance on your dependents, for a non-filing spouse’s life insurance, or for any form of
life insurance other than term.
19. Court-ordered payments: The total monthly amount that you pay as required by the order of a court or administrative
agency, such as spousal or child support payments. $
Do not include payments on past due obligations for spousal or child support. You will list these obligations in line 35.
20. Education: The total monthly amount that you pay for education that is either required:
@ as a condition for your job, or $
@ for your physically or mentally challenged dependent child if no public education is available for similar services.
21. Childcare: The total monthly amount that you pay for childcare, such as babysitting, daycare, nursery, and preschool.
Do not include payments for any elementary or secondary school education. $
22. Additional health care expenses, excluding insurance costs: The monthly amount that you pay for health care that is
required for the health and welfare of you or your dependents and that is not reimbursed by insurance or paid by a health
savings account. Include only the amount that is more than the total entered in line 7.
Payments for health insurance or health savings accounts should be listed only in line 25. $
23. Optional telephones and telephone services: The total monthly amount that you pay for telecommunication services
for you and your dependents, such as pagers, call waiting, caller identification, special long distance, or business cell
phone service, to the extent necessary for your health and welfare or that of your dependents or for the production of
income, if it is not reimbursed by your employer. +
Do not include payments for basic home telephone, internet or cell phone service. Do not include self-employment
expenses, such as those reported on line 5 of Form 122C-1, or any amount you previously deducted.
24. Add all of the expenses allowed under the IRS expense allowances. $
Add lines 6 through 23.
Additional Expense These are additional deductions allowed by the Means Test.
Deductions Note: Do not include any expense allowances listed in lines 6-24.
25. Health insurance, disability insurance, and health savings account expenses. The monthly expenses for health
insurance, disability insurance, and health savings accounts that are reasonably necessary for yourself, your spouse, or
your dependents.
Health insurance S
Disability insurance $
Health savings account + §
Total $ Copy total here occ ccccccccecsessessareeessesneesssvseesvecsaseees $
Do you actually spend this total amount?
CQ) No. How much do you actually spend?
Q) Yes
26. Continuing contributions to the care of household or family members. The actual monthly expenses that you will
continue to pay for the reasonable and necessary care and support of an elderly, chronically ill, or disabled member of
your household or member of your immediate family who is unable to pay for such expenses. These expenses may $
include contributions to an account of a qualified ABLE program. 26 U.S.C. § 529A(b).
27. Protection against family violence. The reasonably necessary monthly expenses that you incur to maintain the safety of

you and your family under the Family Violence Prevention and Services Act or other federal laws that apply.
By law, the court must keep the nature of these expenses confidential.

Official Form 122C-2 Chapter 13 Caiculation of Your Disposable Income page 65

 
Debtor 4 MM ychete a lebeons Case number (if known)

First Name Middie Name Last Name

28. Additional home energy costs. Your home energy costs are included in your insurance and operating expenses on line 8.
If you believe that you have home energy costs that are more than the home energy costs included in expenses on line 8,
then fill in the excess amount of home energy costs. $
You must give your case trustee documentation of your actual expenses, and you must show that the additional amount
claimed is reasonable and necessary.

29. Education expenses for dependent children who are younger than 18. The monthly expenses (not more $
than $170.83* per child) that you pay for your dependent children who are younger than 18 years old to attend a
private or public elementary or secondary school.
You must give your case trustee documentation of your actual expenses, and you must explain why the amount
claimed is reasonable and necessary and not already accounted for in lines 6-23.

* Subject to adjustment on 4/01/22, and every 3 years after that for cases begun on or after the date of adjustment.

30. Additional food and clothing expense. The monthly amount by which your actual food and clothing expenses are higher 5
than the combined food and clothing allowances in the IRS National Standards. That amount cannot be more
than 5% of the food and clothing allowances in the IRS National Standards.
To find a chart showing the maximum additional allowance, go online using the link specified in the separate
instructions for this form. This chart may also be available at the bankruptcy clerk’s office.
You must show that the additional amount claimed is reasonable and necessary.

31. Continuing charitable contributions. The amount that you will continue to contribute in the form of cash or financial

 

 

 

 

 

 

 

instruments to a religious or charitable organization. 11 U.S.C. § 548(d)(3) and (4). +$
Do not include any amount more than 15% of your gross monthly income.
32. Add ail of the additional expense deductions. $
Add lines 25 through 31.
Deductions for Debt Payment
33. For debts that are secured by an interest in property that you own, including home mortgages, vehicle
loans, and other secured debt, fill in lines 33a through 33e.
To calculate the total average monthly payment, add all amounts that are contractually due
to each secured creditor in the 60 months after you file for bankruptcy. Then divide by 60.
Average monthly
payment
Mortgages on your home
33a. Copy line Gb NEL cece cccecsesesscessecscsesesusacsesansesscsesavensetetavenvevsucevivevsvsevevtetee
Loans on your first two vehicles
33b. Copy line 13b Nee. ccc cece cece netecsnense cesses veitasititttsurttnteserteisersreraveverees » §
33c. Copy line 13@ Here. cece ce cecessseeseseeressesreecscsnersatecetitterereresesetenntateceaveverees > §$
33d. List other secured debts:
Name of each creditor for other Identify property that Does
secured debt secures the debt payment
include taxes
or insurance?
CJ] No
C) Yes
LJ No
C) Yes
LJ No +5
Ul Yes
Copy total
33e. Total average monthly payment. Add lines 33a through 33d. 00... cece cece $ > @ $

Official Form 122C-2 Chapter 13 Calculation of Your Disposable Income page 66

 
Debtor 4 My ctl, frp leherry Case number (i known).

First Name Middle Name Last Name

34. Are any debts that you listed in line 33 secured by your primary residence, a vehicle, or other property necessary
for your support or the support of your dependents?

C1 No. Go to line 35

CJ Yes. State any amount that you must pay to a creditor, in addition to the payments listed in line 33, to keep
possession of your property (called the cure amount). Next, divide by 60 and fill in the information below.

 

 

 

 

 

 

 

 

Name of the creditor Identify property that Total cure Monthly cure amount
secures the debt amount
$ =60= §$
$ *60= §
$ =60= +
Copy
Total $e total $
here™>
35. Do you owe any priority claims—such as a priority tax, child support, or alimony—- that are past due as of
the filing date of your bankruptcy case? 11 U.S.C. § 507.
C2 No. Go to line 36.
CJ Yes. Fill in the total amount of all of these priority claims. Do not include current or
ongoing priority claims, such as those you listed in line 19.
Total amount of all past-due priority ClaiMS. oo... ccc cece ec ee eee eeeeeeeeeeeeeeeentaceeeenees $ + 60 $
36. Projected monthly Chapter 13 plan payment $
Current multiplier for your district as stated on the list issued by the Administrative
Office of the United States Courts (for districts in Alabama and North Carolina) or by
the Executive Office for United States Trustees (for all other districts). K
To find a list of district muitipliers that includes your district, go online using the link -—_—_—
specified in the separate instructions for this form. This list may also be available at the
bankruptcy clerk’s office.
Copy
Average monthly administrative expense $ total $
here™>
37. Add all of the deductions for debt payment. Add lines 33e through 36. $
Total Deductions from Income
38. Add all of the allowed deductions.
Copy line 24, Ail of the expenses allowed under IRS expense allOwWANnC@S oo... cece cece $
Copy line 32, All of the additional expense CECUCHONS ........coc cc ccccciccsstetesteessesestesesectesesteatscsteeties $
Copy line 37, All of the deductions for debt PayMent 0.0... .ecccceeceee ec cessseeseneseeseeneseseetesnenetsaeeneasanees +6
Copy
Total DeGUCHIONS 2... cece cecceceesecsestesesesuestseesensesessssesnaneusnsesssestansneaenenesteseesesesesssseseeseensasseeessesesesieansacecsees $ _total $
here >

 

 

 

Official Form 122C-2 Chapter 13 Calculation of Your Disposable income page 67

 
Debtor 1 Mry belle A yp lobonn, Case number (if known)

First Name Middle Name Last Name

aan Determine Your Disposable income Under i1 U.S.C. § 1325(b)(2)

 

39. Copy your total current monthly income from line 14 of Form 122C-1, Chapter 13

Statement of Your Current Monthly Income and Calculation of Commitment Period. .....................

40. Fillin any reasonably necessary income you receive for support for dependent
children. The monthly average of any child support payments, foster care payments, or
disability payments for a dependent child, reported in Part | of Form 122C-1, that you $
received in accordance with applicable nonbankruptcy law to the extent reasonably
necessary to be expended for such child.

41. Fillin all qualified retirement deductions. The monthly total of all amounts that your
employer withheld from wages as contributions for qualified retirement plans, as 5
specified in 11 U.S.C. § 541(b)(7) plus all required repayments of loans from retirement
plans, as specified in 11 U.S.C. § 362(b)(19).

42. Total of all deductions allowed under 11 U.S.C. § 707(b)(2)(A). Copy line 38 here ........... 3 §

43. Deduction for special circumstances. If special circumstances justify additional
expenses and you have no reasonable alternative, describe the special circumstances
and their expenses. You must give your case trustee a detailed explanation of the
special circumstances and documentation for the expenses.

 

 

 

Describe the special circumstances Amount of expense
$
$
+§
Copy here
Total $y +$

44. Total adjustments. Add lines 40 through 43.20... cece ccc ce eceeceeeeeceeeeeceeeceeeeenseseetsnennneeeeeees 8

45. Calculate your monthly disposable income under § 1325(b)(2}. Subtract line 44 from line 39.

Part 3: Change in Income or Expenses

Copyhere "> —~ §

 

 

 

 

46. Change in income or expenses. If the income in Form 122C-1 or the expenses you reported in this form have changed
or are virtually certain to change after the date you filed your bankruptcy petition and during the time your case will be
open, fill in the information below. For example, if the wages reported increased after you filed your petition, check
122C-~-1 in the first column, enter line 2 in the second column, explain why the wages increased, fill in when the increase

occurred, and fill in the amount of the increase.

 

 

 

 

Form Line Reason for change Date of change Increase or
decrease?
Q 122C—1 (2 increase
C} 122c~2 (] Decrease
C) 1220-1 C] increase
C2 122c~2 Cl becrease
CQ) 122C—1 C) Increase
) 122C—2 Cd Decrease
L} 122C0—1 () increase
CQ 122C—2 Cd Decrease

Official Form 122C-2 Chapter 13 Calculation of Your Disposable income

Amount of change

page 68

 
Debtor 1 My «ha Mee.

First Name Middie Name

App Leberr y Case number (if known)

 

Last Name

By signing here, under penalty of perjury you declare that the information on this statement and in any attachments is true and correct.

XN py ale

Signature of Debtor 1

Date a (oe Barg
MM/ DD /YYYY

Official Form 122C-2

x

Signature of Debtor 2

 

Date
MM/ DD /YYYY

Chapter 13 Calculation of Your Disposable Income

page 69

 
